—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered August 3, 1998, convicting him of criminal possession of a weapon in the third degree (five counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he was the individual who disposed of the black bag containing five loaded guns is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Krausman, H. Miller and Schmidt, JJ., concur.